Name: Commission Regulation (EEC) No 423/88 of 15 February 1988 amending Regulation (EEC) No 3351/87 on the introduction of a measure for Spanish maize consigned to the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 \ 16. 2. 88 Official Journal of the European Communities No L 42/ 15 COMMISSION REGULATION (EEC) No 423/88 of 15 February 1988 amending Regulation (EEC) No 3351/87 on the introduction of a measure for Spanish maize consigned to the Community as constituted at 31 December 1985 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas, with a view to facilitating the disposal of Spanish maize, Commission Regulation (EEC) No 3351 /87 0, as last amended by Regulation (EEC) No 4026/87 (2), introduces a measure for Spanish maize consigned to the Community and released for consump ­ tion before 29 February 1988 ; whereas that measure was justified by the application of the Agreement between the European Economic Community and the United States of America, approved by Council Decision 87/224/EEC (3), which makes it difficult to dispose of Spanish maize on its own market ; whereas that measure must be extended for the time necessary for the fulfilment of the obligations arising from the abovementioned Agreement for 1987 ; whereas the period of application of the said measure should accordingly be extended ; HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 2 of Regulation (EEC) . No 3351 /87 is hereby replaced by the following : 'It shall apply to products released for consumption before 1 July 1988 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and .directly applicable in all Member States . Done at Brussels, 15 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 317, 7. 11 . 1987, p. 34 . (2) OJ No L 378, 31 . 12. 1987, p . 57. (3) OJ No L 98 , 10 . 4 . 1987, p. 4.